
	

113 HR 1708 IH: Affordable Footwear Act of 2013
U.S. House of Representatives
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1708
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2013
			Ms. Jenkins (for
			 herself, Mr. Crowley,
			 Mr. Cleaver,
			 Mr. Roskam,
			 Mr. Franks of Arizona,
			 Mr. Mulvaney,
			 Mr. Smith of Nebraska,
			 Mr. Conaway,
			 Mr. Gibbs,
			 Mr. Polis,
			 Mr. Chabot,
			 Mr. Westmoreland,
			 Mr. Meeks,
			 Mr. Turner,
			 Mr. Cramer,
			 Mr. Moran,
			 Ms. Brown of Florida,
			 Mr. Huizenga of Michigan,
			 Mr. Matheson,
			 Mr. Walberg,
			 Mr. Schrader,
			 Ms. Bonamici,
			 Ms. DelBene,
			 Mr. Schock,
			 Mr. Blumenauer,
			 Mr. Paulsen,
			 Mr. Austin Scott of Georgia,
			 Mr. Griffin of Arkansas, and
			 Mr. Long) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To suspend temporarily the duty on certain footwear, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Affordable Footwear Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)Average collected duties on imported
			 footwear are among the highest of any product sector, totaling approximately
			 $2,300,000,000 in 2011 and approximately $2,500,000,000 in 2012.
			(2)Duty rates on imported footwear are among
			 the highest imposed by the United States Government, with some as high as the
			 equivalent of 67.5 percent ad valorem.
			(3)The duties currently imposed by the United
			 States were set in an era during which high rates of duty were intended to
			 protect production of footwear in the United States.
			(4)Footwear produced in the United States
			 supplies only about 1 percent of the total United States market for footwear.
			 This production is concentrated in distinct product groupings, which are not
			 affected by the provisions of this Act.
			(5)Footwear duties, which are higher on
			 lower-price footwear, serve no purpose and are a hidden, regressive tax on
			 those people in the United States least able to pay.
			(6)Low- and moderate-income families spend a
			 larger share of their disposable income on footwear than higher-income
			 families.
			(7)The outdoor industry develops innovative
			 and high performance footwear that promotes healthy and active lifestyles
			 through outdoor recreation.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)there is no
			 production in the United States of many footwear articles;
			(2)the reduction or
			 elimination of duties on such articles will not negatively affect manufacturing
			 or employment in the United States; and
			(3)the reduction or
			 elimination of duties on such articles will result in reduced retail prices for
			 a wide range of consumers.
			4.Temporary
			 elimination or reduction of duties on certain footwear
			(a)DefinitionsThe
			 U.S. Notes to subchapter II of chapter 99 of the Harmonized Tariff Schedule of
			 the United States are amended by adding at the end the following:
				
					(20)For the purposes
				of headings 9902.64.25 through 9902.64.59:
						(a)The term
				footwear for men means footwear of American men’s size 6 and
				larger for males, and does not include footwear commonly worn by both
				sexes.
						(b)The term
				footwear for women means footwear of American women’s size 4 and
				larger, whether for females or of types commonly worn by both sexes.
						(c)(i)The term work
				footwear means, in addition to footwear for men or footwear for women
				having a metal toe-cap, footwear for men or for women that—
								(A)has outer soles of rubber or
				plastics;
								(B)is of
				a kind designed for use by persons employed in occupations, such as those
				related to the agricultural, construction, industrial, public safety or
				transportation sectors, that are not conducive to the use of casual, dress, or
				similar lightweight footwear; and
								(C)has
				special features to protect against hazards in the workplace (such as
				resistance to chemicals, compression, grease, oil, penetration, slippage, or
				static build-up).
								(ii)The term work footwear does
				not include—
								(A)sports footwear, tennis shoes, basketball
				shoes, gym shoes, training shoes and the like;
								(B)footwear designed to be worn over other
				footwear;
								(C)footwear with open toes or open heels;
				or
								(D)footwear (except footwear covered by
				heading 6401) of the slip-on type or other footwear that is held to the foot
				without the use of laces or a combination of laces and hooks or other
				fasteners.
								(d)The term house slippers
				means footwear of the slip-on type designed solely for casual indoor use. The
				term house slippers includes—
							(i)footwear with outer soles not over 3.5 mm
				in thickness, consisting of cellular rubber, non-grain leather, or textile
				material;
							(ii)footwear with outer soles not over 2 mm in
				thickness consisting of polyvinyl chloride, whether or not backed; and
							(iii)footwear which, when measured at the ball
				of the foot, has sole components (including any inner and mid-soles) with a
				combined thickness not over 8 mm as measured from the outer surface of the
				uppermost sole component to the bottom surface of the outer sole and which,
				when measured in the same manner at the area of the heel, has a thickness equal
				to or less than that at the ball of the foot.
							(e)For purposes of subheadings
				9902.64.27, 9902.64.31 and 9902.64.52, the dollar amount specified as the value
				of a good shall be as follows:
							(i)In calendar year 2013,
				$22/pair.
							(ii)In calendar years 2014 and 2015,
				$24/pair.
							(f)The term waterproof
				footwear means footwear designed to protect against penetration by water
				or other liquids, whether or not such footwear is primarily designed for such
				purposes.
						.
			(b)Amendments to
			 HTSSubchapter II of chapter
			 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new headings:
				
					
						
							
								 9902.64.25Sports footwear
						with outer soles and uppers of rubber or plastics, having uppers of which over
						90 percent of the external surface area (including any accessories or
						reinforcements) is rubber or plastics (except footwear having foxing or a
						foxing-like band applied or molded at the sole and overlapping the upper); the
						foregoing not including footwear for women (provided for in subheading
						6402.19.15) FreeNo changeNo changeOn or before 12/31/2015
								
								9902.64.26Footwear (other than work footwear or footwear designed to be
						worn over or in lieu of other footwear as a protection against water, oil,
						grease or chemicals or cold or inclement weather) with outer soles and uppers
						of rubber or plastics, covering the ankle, not incorporating a protective metal
						toe-cap, having uppers of which over 90 percent of the external surface area is
						rubber or plastics (provided for in subheading 6402.91.40) FreeNo
						changeNo changeOn or before 12/31/2015
								
								9902.64.27Footwear (other than vulcanized footwear and footwear with
						waterproof molded bottoms, including bottoms comprising an outer sole and all
						or part of the upper) with outer soles and uppers of rubber or plastics, valued
						over the dollar amount specified in U.S. note 20(e) to this subchapter, whose
						height from the bottom of the outer sole to the top of the upper does not
						exceed 20.32 cm if for men or women, or does not exceed 17.78 cm if for persons
						other than men or women, designed to be used in lieu of, but not over, other
						footwear as a protection against water, oil, grease or chemicals or cold or
						inclement weather, and where protection against water is imparted by the use of
						a coated or laminated fabric (provided for in subheading 6402.91.50)
						FreeNo changeNo changeOn or before
						12/31/2015
								
								9902.64.28Footwear (other than work footwear) with outer soles and uppers
						of rubber or plastics, covering the ankle, for men or women, such footwear
						which from the bottom of the outer sole to the top of the upper does not exceed
						13 cm or which exceeds 21 cm, or regardless of height is slip-on footwear
						(provided for in subheading 6402.91.90) FreeNo
						changeNo changeOn or before 12/31/2015
								
								 9902.64.29Tennis shoes,
						basketball shoes, gym shoes, training shoes and the like (provided for in
						subheading 6402.91.90)FreeNo changeNo changeOn or before 12/31/2015
								
								 9902.64.30Footwear with outer
						soles and uppers of rubber or plastic, not covering the ankle, other than work
						footwear or house slippers (provided for in subheading
						6402.99.31)FreeNo changeNo changeOn or before 12/31/2015
								
								9902.64.31Footwear (other than vulcanized footwear and footwear with
						waterproof molded bottoms, including bottoms comprising an outer sole and all
						or part of the upper), with outer soles and uppers of rubber or plastics,
						valued over the dollar amount specified in U.S. note 20(e) of this subchapter,
						designed to be used in lieu of, but not over, other footwear, and where
						protection against water is imparted by the use of a coated or laminated
						textile fabric (provided for in subheading 6402.99.33) FreeNo
						changeNo changeOn or before 12/31/2015
								
								9902.64.32Footwear with uppers and outer soles of rubber or plastics,
						other than house slippers (provided for in subheading 6402.99.41 or
						6402.99.49)FreeNo changeNo changeOn or before 12/31/2015
								
								9902.64.33Footwear with outer soles and uppers of rubber or plastics,
						other than house slippers (provided for in subheading 6402.99.71 or
						6402.99.79)FreeNo changeNo changeOn or before 12/31/2015
								
								9902.64.34 Footwear with outer
						soles and uppers of leather, covering the ankle, other than footwear for women
						(provided for in subheading 6403.51.90) FreeNo
						changeNo changeOn or before 12/31/2015
								
								 9902.64.35Footwear for men,
						and footwear for youths and boys, covering the ankle, valued not over $12/pair,
						such footwear which from the bottom of the outer sole to the top of the upper
						does not exceed 13 cm or which exceeds 21 cm, or regardless of height is
						waterproof footwear, other than work footwear, tennis shoes, basketball shoes,
						gym shoes, training shoes and the like, slip-on footwear, and other than
						footwear with waterproof bottoms, including bottoms comprising an outer sole
						and all or part of the upper (provided for in subheading
						6403.91.60)FreeNo changeNo changeOn or before 12/31/2015
								
								9902.64.36Slip-on footwear for men and footwear for youths and boys,
						covering the ankle and incorporating waterproof footwear bottoms including
						bottoms comprising an outer sole and part of the upper; such footwear with sole
						components, including any mid-soles but excluding any inner soles, which when
						measured at the ball of the foot have a combined thickness less than 13.5 mm,
						the foregoing valued not over $20/pair (provided for in subheading 6403.91.60)
						FreeNo changeNo changeOn or before
						12/31/2015
								
								 9902.64.37Footwear for men,
						other than slip-on footwear, work footwear, tennis shoes, basketball shoes, gym
						shoes, training shoes and the like, valued not over $12/pair (provided for in
						subheading 6403.91.60)FreeNo changeNo changeOn or before 12/31/2015
								
								 9902.64.38Footwear for youth
						and boys, incorporating a waterproof footwear bottom including bottoms
						comprising an outer sole and part of the upper, other than tennis shoes,
						basketball shoes, gym shoes, training shoes and the like, and other than
						slip-on footwear (provided for in subheading 6403.91.60)FreeNo
						changeNo changeOn or before 12/31/2015
								
								 9902.64.39Footwear (other
						than footwear for men or footwear for youths and boys) covering the ankle,
						valued over $12/pair, such footwear of a height which from the bottom of the
						outer sole to the top of the upper does not exceed 13 cm, or which exceeds 21
						cm, or regardless of height, is waterproof footwear, or footwear where the
						difference in height between the bottom of the sole at the ball of the foot to
						the top of the midsole and from the bottom of the heel to the top of the
						midsole is over 30 mm, other than work footwear and other than slip-on footwear
						(provided for in subheading 6403.91.90) FreeNo
						changeNo changeOn or before 12/31/2015
								
								9902.64.40Slip-on footwear (other than footwear for men or footwear for
						youths or boys) covering the ankle; such footwear with a heel over 15 mm in
						height as measured from the bottom of the sole, or sole components (including
						any mid-soles but excluding any inner soles) which when measured at the ball of
						the foot have a combined thickness less than 13.5 mm, the foregoing valued not
						over $20/pair (provided for in subheading 6403.91.90) FreeNo
						changeNo changeOn or before 12/31/2015
								
								9902.64.41Footwear for women, covering the ankle, valued not over
						$12/pair, such footwear which from the bottom of the outer sole to the top of
						the upper does not exceed 13 cm or which exceeds 21 cm, or regardless of height
						is waterproof footwear, other than work footwear, tennis shoes, basketball
						shoes, gym shoes, training shoes and the like, slip-on footwear, and other than
						footwear with only waterproof bottoms, including bottoms comprising an outer
						sole and all or part of the upper (provided for in subheading
						6403.91.90)FreeNo changeNo changeOn or before 12/31/2015
								
								9902.64.42Footwear for persons other than women, other than slip-on
						footwear, tennis shoes, basketball shoes, gym shoes, training shoes and the
						like and other than footwear incorporating waterproof footwear bottoms
						comprising an outer sole and part of the upper (provided for in subheading
						6403.91.90)FreeNo changeNo changeOn or before 12/31/2015
								
								9902.64.43Footwear for men, valued not over $20/pair, having uppers of
						leather other than pigskin, and other than house slippers, work footwear,
						tennis shoes, basketball shoes, gym shoes, training shoes and the like, and
						other than footwear with uppers having a toe part or thong (provided for in
						subheading 6403.99.60)FreeNo changeNo changeOn or before 12/31/2015
								
								 9902.64.44Footwear for men,
						having uppers of pigskin, other than house slippers, work footwear, tennis
						shoes, basketball shoes, gym shoes, training shoes and the like (provided for
						in subheading 6403.99.60)FreeNo changeNo changeOn or before 12/31/2015
								
								 9902.64.45Tennis shoes,
						basketball shoes, gym shoes, training shoes and the like for youths and boys
						(provided for in subheading 6403.99.60)FreeNo
						changeNo changeOn or before 12/31/2015
								
								9902.64.46Footwear valued over $2.50/pair (other than footwear for women;
						house slippers; and tennis shoes, basketball shoes, gym shoes, training shoes
						and the like) (provided for in subheading 6403.99.90) FreeNo
						changeNo changeOn or before 12/31/2015
								
								9902.64.47Sports footwear, tennis shoes, basketball shoes, gym shoes,
						training shoes and the like with outer soles of rubber or plastics and uppers
						of textile materials (provided for in subheading 6404.11.51, 6404.11.59,
						6404.11.61, 6404.11.69, 6404.11.71, 6404.11.79, 6404.11.81 or
						6404.11.89)FreeNo changeNo changeOn or before 12/31/2015
								
								9902.64.48Sports footwear (other than ski boots, cross country ski
						footwear and snowboard boots) for persons other than men or women (provided for
						in subheading 6404.11.90)FreeNo changeNo changeOn or before 12/31/2015
								
								 9902.64.49Ski boots, cross
						country ski footwear and snowboard boots for men or women (provided for in
						subheading 6404.11.90)FreeNo changeNo changeOn or before 12/31/2015
								
								9902.64.50Tennis shoes, basketball shoes, gym shoes, training shoes and
						the like, covering the ankle, for men and women (provided for in subheading
						6404.11.90)FreeNo changeNo changeOn or before 12/31/2015
								
								 9902.64.51Footwear with outer
						soles of rubber or plastics and uppers of textile materials, having uppers of
						which over 50 percent of the external surface area is leather (provided for in
						subheading 6404.19.15) FreeNo changeNo changeOn or before
						12/31/2015
								
								9902.64.52Footwear (except vulcanized footwear and footwear with
						waterproof molded bottoms, including bottoms comprising an outer sole and all
						or part of the upper) with outer soles of rubber or plastics and uppers of
						textile materials, valued over the dollar amount specified in U.S. note 20(e)
						to this subchapter, whose height from the bottom of the outer sole to the top
						of the upper does not exceed 20.32 cm if for men or women or does not exceed
						17.78 cm for persons other than men or women, designed to be used in lieu of,
						but not over, other footwear as a protection against water, oil, grease or
						chemicals or cold or inclement weather, and where protection against water is
						imparted by the use of a coated or laminated textile fabric (provided for in
						subheading 6404.19.20) FreeNo changeNo changeOn or before
						12/31/2015
								
								 9902.64.53Footwear for men,
						with outer soles of rubber or plastics and uppers of vegetable fibers, other
						than house slippers (provided for in subheading 6404.19.25)FreeNo
						changeNo changeOn or before
						12/31/2015
								
								9902.64.54Footwear with outer soles of rubber or plastics and uppers of
						textile materials (except footwear with uppers having a toe part or thong)
						(provided for in subheading 6404.19.36, 6404.19.37 or 6404.19.39)FreeNo
						changeNo changeOn or before
						12/31/2015
								
								9902.64.55Footwear for women, with outer soles of rubber or plastics and
						uppers of textile materials, other than house slippers (provided for in
						subheading 6404.19.52, 6404.19.57 or 6404.19.59)FreeNo
						changeNo changeOn or before
						12/31/2015
								
								9902.64.56Footwear with outer soles of rubber or plastics and uppers of
						textile materials (provided for in subheading 6404.19.61, 6404.19.69,
						6404.19.72, 6404.19.77, 6404.19.79, 6404.19.82, 6404.19.87, 6404.19.89 or
						6404.19.90)FreeNo changeNo changeOn or before 12/31/2015
								
								 9902.64.57Footwear with
						uppers of leather or composition leather, for men (provided for in subheading
						6405.10.00)FreeNo changeNo changeOn or before
						12/31/2015
								
								9902.64.58Footwear with uppers of textile materials, other than with
						soles and uppers of wool felt (provided for in subheading 6405.20.90)
						FreeNo change No changeOn or before
						12/31/2015
								
								9902.64.59Footwear not elsewhere provided for in chapter 64 (provided for
						in subheading 6405.90.90)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			5.Effective
			 dateThis Act and the
			 amendments made by this Act shall—
			(1)take effect on the
			 15th day after the date of the enactment of this Act; and
			(2)apply to articles
			 entered, or withdrawn from warehouse for consumption, on or after such 15th
			 day.
			
